BashpoRD, J.
This is an action for divorce on the ground of cruel and inhuman treatment, and the first error assigned relates to the finding of the court that the allegations of the complaint have not been proven, it being urged on behalf of the appellant that the finding is against the overwhelming preponderance of the evidence. A careful examination of the testimony preserved in the record leads to the conclusion that the finding here challenged is not against the preponderance of the evidence, and that consequently it cannot be disturbed. It would serve no useful purpose to review the evidence at length or to dwell upon the unfortunate differences *562wbicb bayo arisen, wbicb ought to be forgotten, and wbicb may yet be reconciled.
Error is also assigned upon tbe refusal of tbe court to permit an amendment of tbe complaint to conform to tbe proof, by alleging desertion on tbe part of tbe appellant by tbe respondent. We agree with tbe view expressed by tbe trial court that tbe testimony does not establish wilful desertion and that tbe amendment was not proper.
These conclusions lead to an affirmance of tbe judgment.
By the Court. — Judgment affirmed.